internal_revenue_service cc ebeo number release date date uilc assistant district_counsel new england assistant chief_counsel cc ebeo internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent you have submitted a memorandum concerning the federal_income_tax consequences of the extension of an employer’s group health benefits plan to persons other than its employees their spouses and dependents we generally concur in your discussion of the tax treatment of health benefits provided to domestic partners with the following recommended changes the second sentence of footnote on page should be rewritten to state employer-financed benefits will however be excluded for amounts received for medical_care of the taxpayer or his spouse or dependent sec_105 we also recommend that in the conclusion section the following two sentences be deleted the broad definition of the term dependent under massachusetts law lends support to the argument that a domestic partner may qualify as a dependent for purposes of excluding health insurance benefits from an employee’s gross_income and although the term is not defined specifically for tax purposes there is nothing in local case law that narrowly defines the term dependent local law does not define the term dependent for federal tax purposes that term is defined in sec_152 of the code local law is considered solely for the purpose of determining whether the relationship between such individual and the taxpayer is in violation of local law sec_152 if the relationship is in violation of local law the individual cannot be a member of the taxpayer’s household if the domestic partner does not qualify as a spouse or dependent of the taxpayer and the health benefits are includible in the employee’s gross_income you ask how those benefits are to be valued the excess of the fair_market_value of the group medical coverage provided by the employer over the amount_paid by the employee for such coverage is includible in the gross_income of the employee under sec_61 fair_market_value is determined on the basis of all the facts and circumstances sec_1_61-21 the service does not rule on factual issues and therefore does not issue rulings to the taxpayer on fair_market_value sec_4 of revproc_98_1 finally you ask whether the value of the benefits which are includible in the employee’s gross_income is subject_to employment_taxes the amount includible in the gross_income of the employee by reason of the coverage of a domestic partner constitutes wages under sec_3401 and is subject_to income_tax_withholding under sec_3402 constitutes wages within the meaning of sec_3121 and is subject_to fica_taxes and constitutes wages within the meaning of sec_3306 and is subject_to futa taxes if you have any questions please call mary e oppenhiemer by harry beker harry beker chief branch
